Warner, Chief Justice.
This was a bill filed by the complainants against the defendants, praying for an injunction to restrain the defendants from disposing of certain goods, described in the record, and for the appointment of a receiver to take charge of the goods. On the hearing before the presiding Judge, upon the bill and answers of the defendants, and the affidavits contained in the record, the injunction was refused; whereupon, the complainants excepted. The complainants sold the goods in controversy to one Russack, on time, and allege that he fraudulently sold and disposed of the same to the defendant, Greenfield, to defeat the complainants’ debt, due for the purchase money of the goods, the defendant knowing the goods had not been paid for, and that the sale of the goods was a mere sham to defeat the payment of the complainants’ debt, due them for the goods. The answers denied the allegations in the complainants’ bill, and the question is, whether, under the facts of the case, as disclosed by the bill, answers of the defendants and affidavits, this Court should control and reverse the judgment of the Court below, in refusing to grant the injunction prayed for.
In Cubbedge & Hazlehurst vs. Adams, (42 Georgia Reports, 124,) this Court held and 'decided that, as a general rule, a Court of equity will not interfere at the instance of a general creditor before judgment, to set aside a voluntary conveyance of property, alleged to have been made for the purpose of defrauding creditors, and restrain, by injunction, the sale of prop*534erty held by the debtor under that voluntary conveyance as trustee, or in his own right, on the ground of fraud alleged in the execution of such voluntary conveyance without notice to the creditors. This being the general rule, do the facts disclosed by the record in this case take it out of that general rule, and which is the proper tribunal to decide upon the facts of the case in an application for an injunction, this Court, or the presiding Judge of the Court below? This Court has' no original jurisdiction to grant, or refuse to grant an-injunction in an equity cause; the original jurisdiction to grant, or to refuse to grant, an injunction, is vested by the Constitution and laws of this State in the Superior Courts, or in the several Judges thereof, as regulated by law. The presiding Judge in the Court below, in deciding upon the facts of the case disclosed by the record, in the exercise of his sound discretion, refused the injunction prayed for, and it would require a very strong case indeed, to authorize this Court to control and set aside the judgment of the Court below upon the facts. In the judgment of the Court below, the facts in this case did not take it out of the general rule which forbids a Court of equity to interfere at the instance of a general creditor before judgment, and grant the injunction prayed for, and we find no error in the exercise of the sound discretion of the Court, in refusing the injunction, which would authorize this Court to control it.
Let the judgment of the Court below be affirmed. •